UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 30, 2011 GREEN ENVIROTECH HOLDINGS CORP. (Exact name of registrant as specified in its charter) Delaware 333-149626 32-0218005 (State or Other Jurisdiction of Incorporation) (Commission FileNumber) (I.R.S. Employer Identification Number) PO Box 692 5300 Claus Road Riverbank, CA 95367 (Address of principal executive offices) (zip code) (209) 863-9000 (Registrant's telephone number, including area code) (Former name, if changed since last report) Copies to: Andrea Cataneo, Esq. Jeff Cahlon, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 N/A (Former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Explanatory Note This Amendment No. 1 to Form 8-K amends Green EnviroTech Holdings Corp.’s Current Report on Form 8-K filed April 1, 2011, to include the requisite financial statements and pro forma financial information. Item 9.01. Financial Statements and Exhibits. (a) Financial statements of Business Acquired. See Exhibit 99.1. (b) Pro forma financial information. See Exhibit 99.2. (c) Shell company transactions. Not applicable. (d) Exhibits. Financial Statements of Magic Bright Limited Pro Forma financial information 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREEN ENVIROTECH HOLDINGS CORP. Date: May 20, 2011 By: /s/Gary DeLaurentiis Name:Gary DeLaurentiis Title:Title: Chief Executive Officer 3
